Gilbert, J.
(After stating the foregoing facts.) None of the' rulings made in the headnotes require discussion, except that one dealing with the sufficiency of the evidence. It is insisted by counsel for the plaintiff in error that the mere fact that the accused on the day of the homicide carried the rifle on his person in the presence of so many witnesses was sufficient, on the ground of unreasonableness, to negative the theory of preparation to commit the crime. It is argued that such is unbelievable of a person shown to be of good character and with no charge of insanity. The same argument was made in the ease of Tatum v. State, 59 Ga. 638, and the'reply found in the opinion at page 640, by Bleckley, J., leaves nothing to be added: “Men, even when their ends are wise and virtuous, do not always select the best means at their command. There is no presumption that those having foolish and wicked ends in view are either more discreet or more fortunate. It is a great blunder to engage in crime at all, and how many subordinate or secondary blunders may occur in the course of a criminal transaction is matter of ’much uncertainty.” It was argued in that case that there was nothing to engender malice, that there had been no dispute, and that the object of the slayer might have been attained with greater security in another manner. To this Judge Bleckley replied: “But this is to suppose the prisoner guided by correct reasoning, when the strong probability is that he was guided by false reasoning. He acted like a fool, and it is altogether unlikely that he reasoned like a philosopher. His mind went astray, and who can follow it?” The evidence of the defendant’s guilt in this case, if credible, is ample. The jury and *44the trial judge were in much better position to determine the credibility of witnesses, and therefore the truth of the issue, than this court; and it is a long-established rule, founded upon unanswerable reason, that we will not set .aside a verdict on the ground that the evidence is insufficient, unless it is apparent that the trial judge has abused his discretion in approving the verdict.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.